DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 06/16/2022. Claim 15 was canceled before.
Response to Arguments
Applicant’s arguments, filed 06/16/2022, with respect to claims 1-14 and 16-21 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “wherein at least one corresponding tree data structure associated with at least one version of the corresponding file has a corresponding timestamp” and “wherein the one or more inferred statistics include an estimated number of times the file has been modified within a particular time period, wherein the estimated number of times the file has been accessed or modified within the particular time period is determined using timestamps of the tree data structures associated with the different versions of the file” and “wherein the file is identified as one of the one or more files to be migrated from the first tier of storage of the primary storage system to the different storage tier in response to a determination that the estimated number of times the file has been access or modified within the particular time period is less than a threshold number of times with the particular time period” in combination with the overall claimed limitations when interpreted in light of the specification. This application is allowed in view of the reasons put forth on pages 10 of the remarks filed on June 16, 2022.
Bedadala et al. US 2019/0250998 (“Bedadala”) and Chakankar et al. WO 2019/045987 (“Chakankar”) are the closest prior art of record. Bedadala is silent about a tree data structure associated with each version of a file. Chakankar teaches a tree data structure associated with each version of a file, paragraphs [0026], [0028]. However, Chakankar is silent with respect to “wherein at least one corresponding tree data structure associated with at least one version of the corresponding file has a corresponding timestamp”. Therefore, the above claim limitations which are based on the timestamp are not by Chakankar alone or in combination with Bedadala.
It appears that prior art at this time do not teach all of the claim limitations of independent claim 1 with such specificity. Therefore, claim 1 is allowable.
Independent claims 17 and 20 include such specific claim limitations as claim 1 and are also allowable for the aforementioned reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132